         Case 1:18-cv-00113-GRJ Document 25 Filed 01/28/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA
                               GAINESVILLE DIVISION

ROBERT SWEAT,

       Plaintiff,                                       CASE NO.: 1:18-cv-113-GRJ

v.

SHANNON MILLER, as personal representative
of the ESTATE OF MARSHA LOFTIS PHILIPS,
and CONTINENTAL WESTERN INSURANCE
COMPANY, a foreign corporation,

     Defendants.
________________________________________/

                    NOTICE OF APPEARANCE OF DEFENSE COUNSEL

       David J. D’Agata, Esq., an attorney with the law firm of Quintairos, Prieto, Wood &

Boyer, P.A., who is admitted to and authorized to practice before this Court, hereby

provides notice of his appearance as co-counsel of record for Defendant, Continental

Western Insurance Company (“CWI”), in the above-styled matter. Mr. D’Agata respectfully

requests service of all notices and documents filed in this proceeding which are

appropriately directed or otherwise available to CWI.

       Respectfully submitted this 28th day of January, 2019, by:

                                      QUINTAIROS, PRIETO, WOOD & BOYER, P.A.

                                      /s/ David J. D’Agata
                                      David J. D’Agata Esq.
                                      Florida Bar No. 663891
                                      4190 Belfort Road, Suite 450
                                      Jacksonville, Florida 32216
                                      TEL (904) 354-5500
                                      FAX (904) 354-5501
                                      david.dagata@qpwblaw.com
                                      Co-counsel for Defendant, Continental Western
                                      Insurance Company
         Case 1:18-cv-00113-GRJ Document 25 Filed 01/28/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 28th day of January, 2019, I electronically filed

the foregoing with the Clerk of Court by using the CM/ECF system which will send a

notice of electronic filing to the persons/parties below. I further certify that I mailed the

foregoing document by first-class mail to the following non-CM/ECF participants: (N/A).

Harris Brown, Esq.
Katherine Brown, Esq.
Harris Brown, P.A.
320 1st Street N, Suite 610
Jacksonville Beach, Florida 32250
hbpleadings@hbrownlaw.net
Counsel for Plaintiff, Robert Sweat

J. Stephen O’Hara, Jr., Esq.
O’Hara Law Firm, P.A.
4811 Beach Boulevard, Suite 303
Jacksonville, Florida 32207
eService@oharalawfirm.com
Counsel for Defendant, Shannon Miller,
as personal representative of the Estate
of Marsha Loftis


                                       QUINTAIROS, PRIETO, WOOD & BOYER, P.A.

                                       /s/ David J. D’Agata
                                       David J. D’Agata, Esq.
                                       Co-counsel for Defendant, Continental Western
                                       Insurance Company




                                             2
